

EXHIBIT 10.4
 


 

 
April 24, 2007
 
To:
Charming Shoppes, Inc.
 
450 Winks Lane
 
Bensalem, PA 19020
 
Attn: Treasurer
 
Telephone: 215-633-4899
 
Facsimile: 215-638-6759
 
From:
Bank of America, N.A.
 
c/o Banc of America Securities LLC
 
9 West 57th Street
 
New York, NY 10019
 
Attn: John Servidio
 
Telephone: 212-583-8373
 
Facsimile: 212-230-8610
 
Re:
Issuer Warrant Transaction
 
(Transaction Reference Number: NY28950)
 

Ladies and Gentlemen:


The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Bank of America, N.A.
(“BofA”) and Charming Shoppes, Inc. (“Issuer”). This communication constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.
 
1.  This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. For purposes of the Equity Definitions, each
reference herein to a Warrant shall be deemed to be a reference to a Call Option
or an Option, as context requires.
 
This Confirmation evidences a complete and binding agreement between BofA and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 2002 ISDA Master Agreement (the “ISDA Form”) as if BofA and Issuer had
executed an agreement in such form (without any Schedule but with the elections
set forth in this Confirmation). For the avoidance of doubt, the Transaction
shall be the only transaction under the Agreement.
 
All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.
 
2.  The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:
 
General Terms:
 
 
Trade Date:
 
April 24, 2007
 
Effective Date:
 
April 30, 2007, subject to Section 8(o) below
 
Components:
 
The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.
 
Warrant Style:
 
European
 
Warrant Type:
 
Call
 
Seller:
 
Issuer
 
Buyer:
 
BofA
 
Shares:
 
The Common Stock of Issuer, par value USD 0.10 per share (Ticker Symbol:
“CHRS”).
 
Number of Warrants:
 
For each Component, as provided in Annex A to this Confirmation; provided that
if the Initial Purchasers party to the Purchase Agreement (as defined herein)
exercise their right to receive additional 1.125% Senior Convertible Notes due
2014, (the “Convertible Notes”) pursuant to the Initial Purchasers’ option to
purchase additional Convertible Notes, then, at the discretion of Issuer, on the
Additional Premium Payment Date, the Number of Warrants shall be automatically
increased by the additional Warrants (the “Additional Warrants”) in proportion
to such additional Convertible Notes in denominations of USD 1,000 principal
amount issued pursuant to such exercise (such Convertible Notes, the “Additional
Convertible Notes”).
 
Warrant Entitlement:
 
One Share per Warrant
 
Strike Price:
 
USD 21.6070
 
Premium:
 
USD 24,525,000.00; provided that if the Number of Warrants is increased pursuant
to the proviso to the definition of “Number of Warrants” above, an additional
Premium equal to the product of the number of Warrants by which the Number of
Warrants is so increased and USD 2.8737 shall be paid on the Additional Premium
Payment Date.
 
Premium Payment Date:
 
The Effective Date
 
Additional Premium Payment Date:
 
The closing date for the purchase and sale of the Additional Convertible Notes.
 
Exchange:
 
The NASDAQ Global Select Market
 
Related Exchange:
 
All Exchanges
 
Procedures for Exercise:
 
 
Expiration Time:
 
Valuation Time
 
Expiration Date:
 
As provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Final Disruption Date shall be the Expiration Date (irrespective of whether such
date is an Expiration Date occurring on the Final Disruption Date in respect of
any other Component for the Transaction) and, notwithstanding anything to the
contrary in this Confirmation or the Definitions, the Relevant Price for the
Expiration Date shall be the prevailing market value per Share determined by the
Calculation Agent in a commercially reasonable manner. “Final Disruption Date”
means December 31, 2014. Notwithstanding the foregoing and anything to the
contrary in the Equity Definitions, if a Market Disruption Event occurs on any
Expiration Date, the Calculation Agent may determine that such Expiration Date
is a Disrupted Day only in part, in which case the Calculation Agent shall make
adjustments to the number of Warrants for the relevant Component for which such
day shall be the Expiration Date and shall designate the Scheduled Trading Day
determined in the manner described in the immediately preceding sentence as the
Expiration Date for the remaining Warrants for such Component. Section 6.6 of
the Equity Definitions shall not apply to any Valuation Date occurring on an
Expiration Date.
 
Market Disruption Event:
 
Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof.
 
Automatic Exercise:
 
Applicable; and means that each Warrant not previously exercised under the
Transaction will be deemed to be automatically exercised at the applicable
Expiration Time on the Expiration Date unless BofA notifies Seller (by telephone
or in writing) prior to the Expiration Time on the Expiration Date that it does
not wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply.
 
Issuer’s Telephone Number
 
and Telex and/or Facsimile Number
 
and Contact Details for purpose of
 
Giving Notice:
 
To be provided by Issuer.
 
   
Settlement Terms:
 
 
In respect of any Component:
     
Settlement Currency:
 
USD
 
Net Share Settlement:
 
On each Settlement Date, Issuer shall deliver to BofA a number of Shares equal
to the Number of Shares to be Delivered for such Settlement Date to the account
specified by BofA and cash in lieu of any fractional shares valued at the
Relevant Price on the Valuation Date corresponding to such Settlement Date.
 
Number of Shares to be Delivered:
 
In respect of any Exercise Date, subject to the last sentence of Section 9.5 of
the Equity Definitions, the product of (i) the number of Warrants exercised or
deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and (iii)
(A) the excess of the VWAP Price on the Valuation Date occurring on such
Exercise Date over the Strike Price divided by (B) such VWAP Price.
 
 
The Number of Shares to be Delivered shall be delivered by Issuer to BofA no
later than 5:00 P.M. (local time in New York City) on the relevant Settlement
Date.
 
VWAP Price:
 
For any Valuation Date, the volume weighted average price per Share for such
Valuation Date based on transactions executed during such Valuation Date, as
reported on Bloomberg Page “CHRS.UQ <Equity> AQR” (or any successor thereto) or,
in the event such price is not so reported on such Valuation Date for any
reason, as reasonably determined by the Calculation Agent.
 
Other Applicable Provisions:
 
The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Seller is the Issuer of the Shares)
and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-Settled” shall be read as
references to “Net Share Settled”. “Net Share Settled” in relation to any
Warrant means that Net Share Settlement is applicable to such Warrant.
 
   
Adjustments:
 
 
In respect of any Component:
 
 
Method of Adjustment:
 
 
Calculation Agent Adjustment
 
Extraordinary Dividend:
 
Any dividend or distribution (i) that has an ex-dividend date occurring on or
after the Trade Date and on or prior to the Expiration Date and (ii) the amount
or value of which exceeds the Ordinary Dividend Amount for such dividend or
distribution, as determined by the Calculation Agent.
 
Ordinary Dividend Amount:
 
USD 0.00.
 
   
Extraordinary Events:
 
 
New Shares:
Section 12.1(i) of the Equity Definitions is hereby amended by deleting the text
in clause (i) in its entirety and replacing it with the phrase “publicly quoted,
traded or listed on any of the New York Stock Exchange, the American Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors)”.
   
Consequences of Merger Events:
 
 
(a) Share-for-Share:
 
Modified Calculation Agent Adjustment
 
(b) Share-for-Other:
 
Cancellation and Payment (Calculation Agent Determination)
 
(c) Share-for-Combined:
 
Cancellation and Payment (Calculation Agent Determination)
 
Tender Offer:
 
Applicable
 
   
Consequences of Tender Offers:
 
 
(a) Share-for-Share:
 
Modified Calculation Agent Adjustment
 
(b) Share-for-Other:
 
Cancellation and Payment (Calculation Agent Determination) on that portion of
the Other Consideration that consists of cash; Modified Calculation Agent
Adjustment on the remainder of the Other Consideration.
 
(c) Share-for-Combined:
 
Modified Calculation Agent Adjustment
 
Nationalization, Insolvency
 
or Delisting:
 
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, the American Stock Exchange, The NASDAQ
Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
thereafter be deemed to be the Exchange.
 
   
Additional Disruption Events:
 
 
(a) Change in Law:
 
Applicable
 
(b) Failure to Deliver:
 
Not Applicable
 
(c) Insolvency Filing:
 
Applicable
 
(d) Hedging Disruption:
 
Applicable
 
(e) Increased Cost of Hedging:
 
Applicable
 
(f) Loss of Stock Borrow:
 
Applicable
 
Maximum Stock Loan Rate:
 
100 basis points
 
(g) Increased Cost of Stock Borrow:
 
Applicable
 
Initial Stock Loan Rate:
 
50 basis points
 
Hedging Party:
 
BofA for all applicable Additional Disruption Events
 
Determining Party:
 
BofA for all applicable Extraordinary Events
 
Non-Reliance:
 
Applicable
 
Agreements and Acknowledgments
 
Regarding Hedging Activities:
 
Applicable
 
Additional Acknowledgments:
 
Applicable
 
3. Calculation Agent:
 
BofA
 
4. Account Details:
 
 
BofA Payment Instructions:
Bank of America, N.A.
 
New York, NY
 
SWIFT: BOFAUS3N
 
Bank Routing: 026-009-593
 
Account Name: Bank of America
 
Account No. : 0012333-34172
Issuer Payment Instructions:
 
To be provided by Issuer.
 

5. Offices:
 
The Office of BofA for the Transaction is:
Bank of America, N.A.
c/o Banc of America Securities LLC
Equity Financial Products
9 West 57th Street, 40th Floor
New York, NY 10019
 
The Office of Issuer for the Transaction is: 450 Winks Lane, Bensalem, PA 19020
 
6. Notices: For purposes of this Confirmation:
 
(a) Address for notices or communications to Issuer:
 
To:
Charming Shoppes, Inc.
 
450 Winks Lane
 
Bensalem, PA 19020
Attn:
Treasurer
Telephone:
215-633-4899
Facsimile:
215-638-6759



(b) Address for notices or communications to BofA:
 
To:
Bank of America, N.A.
 
c/o Banc of America Securities LLC
 
Equity Financial Products
 
9 West 57th Street, 40th Floor
 
New York, NY 10019
Attn:
John Servidio
Telephone:
212-583-8373
Facsimile:
212-230-8610



 
7. Representations, Warranties and Agreements:
 
(a)  In addition to the representations and warranties in the Agreement and
those contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, BofA as follows:
 
(i) On the Trade Date, (A) none of Issuer and its officers and directors is
aware of any material nonpublic information regarding Issuer or the Shares and
(B) all reports and other documents filed by Issuer with the Securities and
Exchange Commission pursuant to the Exchange Act when considered as a whole
(with the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents), do not contain
any untrue statement of a material fact or any omission of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading.
 
(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Issuer acknowledges that BofA is not making any representations or warranties
with respect to the treatment of the Transaction under FASB Statements 128, 133
or 149 (each as amended) or 150, EITF Issue No. 00-19, 01-06 or 03-06 (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.
 
(iii) Prior to the Trade Date, Issuer shall deliver to BofA a resolution of
Issuer’s board of directors authorizing the Transaction and such other
certificate or certificates as BofA shall reasonably request.
 
(iv) Issuer is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares) or
otherwise in violation of the Exchange Act.
 
(v) On any Expiration Date, Issuer shall not, and shall cause its affiliates and
affiliated purchasers (each as defined in Rule 10b-18) not to, directly or
indirectly (including, without limitation, by means of a cash-settled or other
derivative instrument) purchase, offer to purchase, place any bid or limit order
that would effect a purchase of, or commence any tender offer relating to, any
Shares (or an equivalent interest, including a unit of beneficial interest in a
trust or limited partnership or a depository share) or any security convertible
into or exchangeable for Shares on any Expiration Date.
 
(vi) Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.
 
(vii) On the Trade Date (A) the assets of Issuer at their fair valuation exceed
the liabilities of Issuer, including contingent liabilities, (B) the capital of
Issuer is adequate to conduct the business of Issuer and (C) Issuer has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature.
 
(viii) Issuer shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined below).
 
(ix) The representations and warranties of Issuer set forth in Section 3 of the
Agreement and Section 1 of the Purchase Agreement (the “Purchase Agreement”)
dated as of April 30, 2007 between Issuer and Banc of America Securities LLC and
J.P. Morgan Securities Inc. as representatives of the Initial Purchasers party
thereto are true and correct and are hereby deemed to be repeated to BofA as if
set forth herein.
 
(x) Issuer understands no obligations of BofA to it hereunder will be entitled
to the benefit of deposit insurance and that such obligations will not be
guaranteed by any affiliate of BofA or any governmental agency.
 
(xi) (A) On the Trade Date, the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares, are not, and shall not be, subject to
a “restricted period,” as such term is defined in Regulation M under the
Exchange Act (“Regulation M”) and (B) Issuer shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.
 
(xii)  The Shares of the Issuer initially issuable upon exercise of the Warrant
by the net share settlement method (the “Warrant Shares”) have been reserved for
issuance by all required corporate action of the Issuer. The Warrant Shares have
been duly authorized and, when delivered against payment therefor (which may
include Net Share Settlement in lieu of cash) and otherwise as contemplated by
the terms of the Warrant following the exercise of the Warrant in accordance
with the terms and conditions of the Warrant, will be validly issued, fully-paid
and non-assessable, and the issuance of the Warrant Shares will not be subject
to any preemptive or similar rights.
 
(b) Each of BofA and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(12) of the U.S. Commodity
Exchange Act, as amended.
 
(c) Each of BofA and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(2) thereof. Accordingly, BofA represents and warrants to Issuer that (i) it
has the financial ability to bear the economic risk of its investment in the
Transaction and is able to bear a total loss of its investment, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account without a view to the distribution or resale thereof and (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws.
 
(d) Each of BofA and Issuer agrees and acknowledges that BofA is a “financial
institution,” “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United States Code
(the “Bankruptcy Code”). The parties hereto further agree and acknowledge (A)
that this Confirmation is (i) a “securities contract,” as such term is defined
in Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder is a “settlement payment,” as such term is defined in Section
741(8) of the Bankruptcy Code, and (ii) a “swap agreement,” as such term is
defined in Section 101(53B) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder is a “transfer,” as such term is defined in
Section 101(54) of the Bankruptcy Code, and (B) that BofA is entitled to the
protections afforded by, among other sections, Section 362(b)(6), 362(b)(17),
546(e), 546(g), 555 and 560 of the Bankruptcy Code.
 
(e) Issuer shall deliver to BofA an opinion of counsel, dated as of the Trade
Date and reasonably acceptable to BofA in form and substance, with respect to
the matters set forth in Section 3(a) of the Agreement.
 
8. Other Provisions:
 
(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, subject to Section 8(m) below, Issuer shall owe BofA
any amount pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity
Definitions (except in the event of an Insolvency, a Nationalization, a Tender
Offer or a Merger Event, in each case, in which the consideration or proceeds to
be paid to holders of Shares consists solely of cash) or pursuant to Section
6(d)(ii) of the Agreement (except in the event of an Event of Default in which
Issuer is the Defaulting Party or a Termination Event in which Issuer is the
Affected Party, that resulted from an event or events within Issuer’s control)
(a “Payment Obligation”), Issuer shall have the right, in its sole discretion,
to satisfy any such Payment Obligation by the Share Termination Alternative (as
defined below) by giving irrevocable telephonic notice to BofA, confirmed in
writing within one Scheduled Trading Day, between the hours of 9:00 A.M. and
4:00 P.M. New York City time on the Merger Date, Tender Offer Date, Announcement
Date or Early Termination Date, as applicable (“Notice of Share Termination”);
provided that if Issuer does not validly elect to satisfy its Payment Obligation
by the Share Termination Alternative, BofA shall have the right, in its sole
discretion to require Issuer to satisfy its Payment Obligation by the Share
Termination Alternative, notwithstanding Issuer’s election to the contrary. Upon
such Notice of Share Termination, the following provisions shall apply on the
Scheduled Trading Day immediately following the Merger Date, the Tender Offer
Date, Announcement Date or Early Termination Date, as applicable:
 
Share Termination Alternative:
 
Applicable and means that Issuer shall deliver to BofA the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment Date”),
in satisfaction of the Payment Obligation.
 
Share Termination Delivery
 
Property:
 
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
 
Share Termination Unit Price:
 
The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Issuer at the time of notification of the Payment Obligation.
 
Share Termination Delivery Unit:
 
In the case of a Termination Event, Event of Default or Delisting, one Share or,
in the case of an Insolvency, Nationalization, Merger Event or Tender Offer, a
unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.
 
Failure to Deliver:
 
Applicable
 
Other applicable provisions:
 
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Seller is the Issuer of the Shares) and 9.12 of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “settled by Share
Termination Alternative” and all references to “Shares” shall be read as
references to “Share Termination Delivery Units”.
 

(b) Registration/Private Placement Procedures. (i) If, in the reasonable
judgment of BofA, for any reason, any Shares or any securities of Issuer or its
affiliates comprising any Share Termination Delivery Units deliverable to BofA
hereunder (any such Shares or securities, “Delivered Securities”) would not be
immediately freely transferable by BofA under Rule 144(k) under the Securities
Act of 1933, as amended (the “Securities Act”), then the provisions set forth in
this Section 8(b) shall apply. At the election of Issuer by notice to BofA
within one Exchange Business Day after the relevant delivery obligation arises,
but in any event at least one Exchange Business Day prior to the date on which
such delivery obligation is due, either (A) all Delivered Securities delivered
by Issuer to BofA shall be, at the time of such delivery, covered by an
effective registration statement of Issuer for immediate resale by BofA (such
registration statement and the corresponding prospectus (the “Prospectus”)
(including, without limitation, any sections describing the plan of
distribution) in form and content commercially reasonably satisfactory to BofA)
or (B) Issuer shall deliver additional Delivered Securities so that the value of
such Delivered Securities, as determined by the Calculation Agent to reflect an
appropriate liquidity discount, equals the value of the number of Delivered
Securities that would otherwise be deliverable if such Delivered Securities were
freely tradeable (without prospectus delivery) upon receipt by BofA (such value,
the “Freely Tradeable Value”); provided that Issuer may not make the election
described in this clause (B) if, on the date of its election, it has taken, or
caused to be taken, any action that would make unavailable either the exemption
pursuant to Section 4(2) of the Securities Act for the delivery by Issuer to
BofA (or any affiliate designated by BofA) of the Delivered Securities or the
exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act for
resales of the Delivered Securities by BofA (or any such affiliate of BofA).
(For the avoidance of doubt, as used in this paragraph (b) only, the term
“Issuer” shall mean the issuer of the relevant securities, as the context shall
require.)
 
(ii) If Issuer makes the election described in clause (b)(i)(A) above:
 
(A) BofA (or an Affiliate of BofA designated by BofA) shall be afforded a
reasonable opportunity to conduct a due diligence investigation with respect to
Issuer that is customary in scope for underwritten offerings of equity
securities and that yields results that are commercially reasonably satisfactory
to BofA or such Affiliate, as the case may be, in its discretion; and
 
(B) BofA (or an Affiliate of BofA designated by BofA) and Issuer shall enter
into an agreement (a “Registration Agreement”) on commercially reasonable terms
in connection with the public resale of such Delivered Securities by BofA or
such Affiliate substantially similar to underwriting agreements customary for
underwritten offerings of equity securities, in form and substance commercially
reasonably satisfactory to BofA or such Affiliate and Issuer, which Registration
Agreement shall include, without limitation, provisions substantially similar to
those contained in such underwriting agreements relating to the indemnification
of, and contribution in connection with the liability of, BofA and its
Affiliates and Issuer, shall provide for the payment by Issuer of all expenses
in connection with such resale, including all registration costs and all fees
and expenses of counsel for BofA, and shall provide for the delivery of
accountants’ “comfort letters” to BofA or such Affiliate with respect to the
financial statements and certain financial information contained in or
incorporated by reference into the Prospectus.
 
(iii) If Issuer makes the election described in clause (b)(i)(B) above:
 
(A) all Delivered Securities shall be delivered to BofA (or any Affiliate of
BofA designated by BofA) pursuant to the exemption from the registration
requirements of the Securities Act provided by Section 4(2) thereof;
 
(B) BofA (or an Affiliate of BofA designated by BofA) and any potential
institutional purchaser of any such Delivered Securities from BofA or such
Affiliate identified by BofA shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation in compliance with
applicable law with respect to Issuer customary in scope for private placements
of equity securities (including, without limitation, the right to have made
available to them for inspection all financial and other records, pertinent
corporate documents and other information reasonably requested by them);
 
(C) BofA (or an Affiliate of BofA designated by BofA) and Issuer shall enter
into an agreement (a “Private Placement Agreement”) on commercially reasonable
terms in connection with the private placement of such Delivered Securities by
Issuer to BofA or such Affiliate and the private resale of such shares by BofA
or such Affiliate, substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance commercially reasonably satisfactory to BofA and Issuer, which Private
Placement Agreement shall include, without limitation, provisions substantially
similar to those contained in such private placement purchase agreements
relating to the indemnification of, and contribution in connection with the
liability of, BofA and its Affiliates and Issuer, shall provide for the payment
by Issuer of all expenses in connection with such resale, including all fees and
expenses of counsel for BofA, shall contain representations, warranties and
agreements of Issuer reasonably necessary or advisable to establish and maintain
the availability of an exemption from the registration requirements of the
Securities Act for such resales, and shall use best efforts to provide for the
delivery of accountants’ “comfort letters” to BofA or such Affiliate with
respect to the financial statements and certain financial information contained
in or incorporated by reference into the offering memorandum prepared for the
resale of such Shares; and
 
(D) Issuer agrees that any Delivered Securities so delivered to BofA, (i) may be
transferred by and among BofA and its Affiliates, and Issuer shall effect such
transfer without any further action by BofA and (ii) after the minimum “holding
period” within the meaning of Rule 144(d) under the Securities Act has elapsed
with respect to such Delivered Securities, Issuer shall promptly remove, or
cause the transfer agent for such Shares or securities to remove, any legends
referring to any such restrictions or requirements from such Delivered
Securities upon delivery by BofA (or such Affiliate of BofA) to Issuer or such
transfer agent of seller’s and broker’s representation letters customarily
delivered by BofA in connection with resales of restricted securities pursuant
to Rule 144 under the Securities Act, without any further requirement for the
delivery of any certificate, consent, agreement, opinion of counsel, notice or
any other document, any transfer tax stamps or payment of any other amount or
any other action by BofA (or such affiliate of BofA).
 
(c) Make-whole. If Issuer makes the election described in clause (b)(i)(B) of
paragraph (b) of this Section 8, then BofA or its affiliate may sell such Shares
or Share Termination Delivery Units, as the case may be, during a period (the
“Resale Period”) commencing on the Exchange Business Day following delivery of
such Shares or Share Termination Delivery Units, as the case may be, and ending
on the Exchange Business Day on which BofA completes the sale of all such Shares
or Share Termination Delivery Units, as the case may be, or a sufficient number
of Shares or Share Termination Delivery Units, as the case may be, so that the
realized net proceeds of such sales exceed the Freely Tradeable Value (such
amount of the Freely Tradeable Value, the “Required Proceeds”). If any of such
delivered Shares or Share Termination Delivery Units remain after such realized
net proceeds exceed the Required Proceeds, BofA shall return such remaining
Shares or Share Termination Delivery Units to Issuer. If the Required Proceeds
exceed the realized net proceeds from such resale, Issuer shall transfer to BofA
by the open of the regular trading session on the Exchange on the Exchange
Trading Day immediately following the last day of the Resale Period the amount
of such excess (the “Additional Amount”) in cash or in a number of additional
Shares (“Make-whole Shares”) in an amount that, based on the Relevant Price on
the last day of the Resale Period (as if such day was the “Valuation Date” for
purposes of computing such Relevant Price), has a dollar value equal to the
Additional Amount. The Resale Period shall continue to enable the sale of the
Make-whole Shares in the manner contemplated by this Section 8(c). This
provision shall be applied successively until the Additional Amount is equal to
zero, subject to Section 8(e).
 
(d)  Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall BofA be entitled to receive,
or shall be deemed to receive, any Shares if, upon such receipt of such Shares,
the “beneficial ownership” (within the meaning of Section 13 of the Exchange Act
and the rules promulgated thereunder) of Shares by BofA or any entity that
directly or indirectly controls BofA (collectively, “Buyer Group”) would be
equal to or greater than 9% or more of the outstanding Shares. If any delivery
owed to BofA hereunder is not made, in whole or in part, as a result of this
provision, Issuer’s obligation to make such delivery shall not be extinguished
and Issuer shall make such delivery as promptly as practicable after, but in no
event later than one Exchange Business Day after, BofA gives notice to Issuer
that such delivery would not result in Buyer Group directly or indirectly so
beneficially owning in excess of 9% of the outstanding Shares.
 
(e)  Limitations on Settlement by Issuer. Notwithstanding anything herein or in
the Agreement to the contrary, in no event shall Issuer be required to deliver
Shares in connection with the Transaction in excess of 25,600,000 Shares (the
“Capped Number”), as such number may be adjusted for Share splits or Share
combinations. Issuer represents and warrants (which shall be deemed to be
repeated on each day that the Transaction is outstanding) that the Capped Number
is equal to or less than the number of authorized but unissued Shares of the
Issuer that are not reserved for future issuance in connection with transactions
in the Shares (other than the Transaction) on the date of the determination of
the Capped Number (such Shares, the “Available Shares”). In the event Issuer
shall not have delivered the full number of Shares otherwise deliverable as a
result of this Section 8(e) (the resulting deficit, the “Deficit Shares”),
Issuer shall be continually obligated to deliver, from time to time until the
full number of Deficit Shares have been delivered pursuant to this paragraph,
Shares when, and to the extent, that (i) Shares are repurchased, acquired or
otherwise received by Issuer or any of its subsidiaries after the Trade Date
(whether or not in exchange for cash, fair value or any other consideration),
(ii) authorized and unissued Shares reserved for issuance in respect of other
transactions prior to such date which prior to the relevant date become no
longer so reserved and (iii) Issuer additionally authorizes and unissued Shares
that are not reserved for other transactions. Issuer shall immediately notify
BofA of the occurrence of any of the foregoing events (including the number of
Shares subject to clause (i), (ii) or (iii) and the corresponding number of
Shares to be delivered) and promptly deliver such Shares thereafter.
 
(f)  Right to Extend. BofA may postpone any Exercise Date or any other date of
valuation or delivery with respect to some or all of the relevant Warrants (in
which event the Calculation Agent shall make appropriate adjustments to the
Number of Shares to be Delivered with respect to one or more Components), if
BofA determines, in its reasonable discretion, that such extension is reasonably
necessary or appropriate to preserve BofA’s hedging or hedge unwind activity
hereunder in light of existing liquidity conditions or to enable BofA to effect
purchases of Shares in connection with its hedging, hedge unwind or settlement
activity hereunder in a manner that would, if BofA were Issuer or an affiliated
purchaser of Issuer, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to BofA.
 
(g)  Equity Rights. BofA acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Issuer’s bankruptcy. For
the avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during Issuer’s bankruptcy to any claim arising as
a result of a breach by Issuer of any of its obligations under this Confirmation
or the Agreement. For the avoidance of doubt, the parties acknowledge that this
Confirmation is not secured by any collateral that would otherwise secure the
obligations of Issuer herein under or pursuant to any other agreement.
 
(h)  Amendments to Equity Definitions and the Agreement. The following
amendments shall be made to the Equity Definitions and to the Agreement:
 
(i) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “diluting or concentrative” and replacing them with the words “material”.
 
(ii)  The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction, then following the announcement or
occurrence of any Potential Adjustment Event, the Calculation Agent will
determine whether such Potential Adjustment Event has a material effect on the
theoretical value of the relevant Shares or options on the Shares and, if so,
will (i) make appropriate adjustment(s), if any, to any one or more of:’ and,
the portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;
 
(iii)  Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative” and replacing them with
“material”; and adding the phrase “or Warrants” at the end of the sentence.
 
(iv)  Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
BofA’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”
 
(v)  Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:
 
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and


(B) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence.


(vi)Section 12.9(b)(v) of the Equity Definitions is hereby amended by:


(A) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and


(B) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the final sentence in its
entirety and replacing it with the sentence “The Hedging Party will determine
the Cancellation Amount payable by one party to the other.”


(i) Repurchase Notices. Issuer shall, on any day on which Issuer effects any
repurchase of Shares, promptly give BofA a written notice of such repurchase (a
“Repurchase Notice”) on such day if, following such repurchase, the Notice
Percentage as determined on such day is (i) greater than 6% and (ii) greater by
0.5% than the Notice Percentage included in the immediately preceding Repurchase
Notice (or, in the case of the first such Repurchase Notice, greater than the
Notice Percentage as of the date hereof). The “Notice Percentage” as of any day
is the fraction, expressed as a percentage, the numerator of which is the
product of the Number of Warrants and the Warrant Entitlement and the
denominator of which is the number of Shares outstanding on such day. In the
event that Issuer fails to provide BofA with a Repurchase Notice on the day and
in the manner specified in this Section 8(i) then Issuer agrees to indemnify and
hold harmless BofA, its affiliates and their respective directors, officers,
employees, agents and controlling persons (BofA and each such person being an
“Indemnified Party”) from and against any and all losses, claims, damages and
liabilities (or actions in respect thereof), joint or several, to which such
Indemnified Party may become subject under applicable securities laws, including
without limitation, Section 16 of the Exchange Act, relating to or arising out
of such failure. If for any reason the foregoing indemnification is unavailable
to any Indemnified Party or insufficient to hold harmless any Indemnified Party,
then Issuer shall contribute, to the maximum extent permitted by law, to the
amount paid or payable by the Indemnified Party as a result of such loss, claim,
damage or liability. In addition, Issuer will reimburse any Indemnified Party
for all expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Issuer) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Issuer. This indemnity
shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of BofA.


(j) Transfer and Assignment. BofA may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, at any time
to any person or entity whatsoever without the consent of Issuer. If at any time
at which the Equity Percentage exceeds 8%, BofA, in its discretion, is unable to
effect such a transfer or assignment after its commercially reasonable efforts
on pricing terms reasonably acceptable to BofA such that the Equity Percentage
is reduced to 8% or less, BofA may designate any Scheduled Trading Day as an
Early Termination Date with respect to a portion (the “Terminated Portion”) of
the Transaction, such that the Equity Percentage following such partial
termination will be equal to or less than 8%. In the event that BofA so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of the
Agreement and Section 8(b) of this Confirmation as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Terminated Portion of the Transaction, (ii) Issuer shall be the sole
Affected Party with respect to such partial termination and (iii) such portion
of the Transaction shall be the only Terminated Transaction. The “Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the sum of (x) the number of Shares that BofA or any of
its affiliates beneficially own (within the meaning of Section 13 of the
Exchange Act) on such day, other than any Shares so owned as a hedge of the
Transaction, and (y) the product of the Number of Warrants and the Warrant
Entitlement and (B) the denominator of which is the number of Shares outstanding
on such day.
 
(k)  Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.
 
(l)  Designation by BofA. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing BofA to purchase, sell,
receive or deliver any Shares or other securities to or from Issuer, BofA may
designate any of its affiliates to purchase, sell, receive or deliver such
shares or other securities and otherwise to perform BofA obligations in respect
of the Transaction and any such designee may assume such obligations. BofA shall
be discharged of its obligations to Issuer to the extent of any such
performance.
 
(m)  Netting and Set-off.
 
(i) If on any date cash would otherwise be payable or Shares or other property
would otherwise be deliverable hereunder or pursuant to the Agreement or
pursuant to any other agreement between the parties by Issuer to BofA and cash
would otherwise be payable or Shares or other property would otherwise be
deliverable hereunder or pursuant to the Agreement or pursuant to any other
agreement between the parties by BofA to Issuer and the type of property
required to be paid or delivered by each such party on such date is the same,
then, on such date, each such party’s obligation to make such payment or
delivery will be automatically satisfied and discharged and, if the aggregate
amount that would otherwise have been payable or deliverable by one such party
exceeds the aggregate amount that would otherwise have been payable or
deliverable by the other such party, replaced by an obligation of the party by
whom the larger aggregate amount would have been payable or deliverable to pay
or deliver to the other party the excess of the larger aggregate amount over the
smaller aggregate amount.
 
(ii) In addition to and without limiting any rights of set-off that a party
hereto may have as a matter of law, pursuant to contract or otherwise, upon the
occurrence of an Early Termination Date, BofA shall have the right to terminate,
liquidate and otherwise close out the Transaction and to set off any obligation
or right that BofA or any affiliate of BofA may have to or against Issuer
hereunder or under the Agreement against any right or obligation BofA or any of
its affiliates may have against or to Issuer, including without limitation any
right to receive a payment or delivery pursuant to any provision of the
Agreement or hereunder. In the case of a set-off of any obligation to release,
deliver or pay assets against any right to receive assets of the same type, such
obligation and right shall be set off in kind. In the case of a set-off of any
obligation to release, deliver or pay assets against any right to receive assets
of any other type, the value of each of such obligation and such right shall be
determined by the Calculation Agent and the result of such set-off shall be that
the net obligor shall pay or deliver to the other party an amount of cash or
assets, at the net obligor’s option, with a value (determined, in the case of a
delivery of assets, by the Calculation Agent) equal to that of the net
obligation. In determining the value of any obligation to release or deliver
Shares or any right to receive Shares, the value at any time of such obligation
or right shall be determined by reference to the market value of the Shares at
such time, as determined by the Calculation Agent. If an obligation or right is
unascertained at the time of any such set-off, the Calculation Agent may in good
faith estimate the amount or value of such obligation or right, in which case
set-off will be effected in respect of that estimate, and the relevant party
shall account to the other party at the time such obligation or right is
ascertained.
 
(iii) Notwithstanding any provision of the Agreement (including without
limitation Section 6(f) thereof) and this Confirmation (including without
limitation this Section 8(m)) or any other agreement between the parties to the
contrary, (A) Issuer shall not net or set off its obligations under the
Transaction against its rights against BofA under any other transaction or
instrument; (B) BofA may net and set off any rights of BofA against Issuer
arising under the Transaction only against obligations of BofA to Issuer arising
under any transaction or instrument if such transaction or instrument does not
convey rights to BofA senior to the claims of common stockholders in the event
of Issuer’s bankruptcy; and (C) in the event of Issuer’s bankruptcy, BofA waives
any and all rights it may have to set-off in respect of the Transaction, whether
arising under agreement, applicable law or otherwise. BofA will give notice to
Issuer of any netting or set off effected under this provision.
 
(n)  Additional Termination Event. Notwithstanding anything to the contrary in
this Confirmation, upon the occurrence of one of the following events, with
respect to this Transaction, (1) BofA shall have the right to designate such
event an Additional Termination Event and designate an Early Termination Date
pursuant to Section 6(b) of the Agreement, and (2) Issuer shall be deemed the
sole Affected Party and the Transaction shall be deemed the sole Affected
Transaction:
 
(i) Issuer sells all or substantially all of its assets in a transaction
pursuant to which the Shares are converted into cash, securities or other
property.
 
(ii) There is a default by Issuer or any subsidiary in the payment of the
principal or interest on any mortgage, agreement or other instrument under which
there may be outstanding, or by which there may be secured or evidenced any
indebtedness for money borrowed in excess of $40.0 million in the aggregate of
Issuer and/or any subsidiary, whether such indebtedness now exists or shall
hereafter be created resulting in such indebtedness becoming or being declared
due and payable, and such acceleration shall not have been rescinded or annulled
within 10 days after written notice of such acceleration has been received by
Issuer or such subsidiary.
 
(iii) Any “person” or “group” within the meaning of Section 13(d) of the
Exchange Act other than the Issuer, any of its subsidiaries or its employee
benefit plans, files a Schedule TO or any schedule, form or report under the
Exchange Act disclosing that such person or group has become the direct or
indirect “beneficial owner”, as defined in Rule 13d-3 under the Exchange Act, of
the common equity of the Issuer representing more than 50% of the voting power
of such common equity entitled to vote generally in the election of directors.
 
(iv) If BofA reasonably determines that it is advisable to terminate all or a
portion of the Transaction so that BofA’s related hedging activities will comply
with applicable securities laws, rules or regulations.
 
(o)  Effectiveness. If, prior to the Effective Date, BofA reasonably determines
that it is advisable to cancel the Transaction because of concerns that BofA's
related hedging activities could be viewed as not complying with applicable
securities laws, rules or regulations, the Transaction shall be cancelled and
shall not become effective, and (i) neither party shall have any rights with
respect to or obligation to the other party in respect of the Transaction and
(ii) each party shall be released and discharged by the other party from and
agrees not to make any claim against the other party with respect to any
obligations or liabilities of the other party arising out of and to be performed
in connection with the Transaction either prior to or after the date of such
termination.
 
(p)  Waiver of Trial by Jury. EACH OF ISSUER AND BUYER HEREBY IRREVOCABLY WAIVES
(ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF
ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF BUYER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
 
(q)  Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING HERETO AND
WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT
FORUM WITH RESPECT TO, THESE COURTS.
 


 


 


 

Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
BofA) correctly sets forth the terms of the agreement between BofA and Issuer
with respect to the Transaction, by manually signing this Confirmation or this
page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to John
Servidio, Facsimile No. 212-230-8610.
 
Yours faithfully,
 
BANK OF AMERICA, N.A.
 
 
By: 
Name:
Title:

 
 
Agreed and Accepted By:
 
CHARMING SHOPPES, INC.
 
 
By: 
Name:
Title:


--------------------------------------------------------------------------------



Annex A


For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.


Component Number
Expiration Date
Number of Warrants
1
July 30, 2014
85,343
2
July 31, 2014
85,343
3
August 1, 2014
85,343
4
August 4, 2014
85,343
5
August 5, 2014
85,343
6
August 6, 2014
85,343
7
August 7, 2014
85,343
8
August 8, 2014
85,343
9
August 11, 2014
85,343
10
August 12, 2014
85,343
11
August 13, 2014
85,343
12
August 14, 2014
85,343
13
August 15, 2014
85,343
14
August 18, 2014
85,343
15
August 19, 2014
85,343
16
August 20, 2014
85,343
17
August 21, 2014
85,343
18
August 22, 2014
85,343
19
August 25, 2014
85,343
20
August 26, 2014
85,343
21
August 27, 2014
85,343
22
August 28, 2014
85,343
23
August 29, 2014
85,343
24
September 2, 2014
85,343
25
September 3, 2014
85,343
26
September 4, 2014
85,343
27
September 5, 2014
85,343
28
September 8, 2014
85,343
29
September 9, 2014
85,343
30
September 10, 2014
85,343
31
September 11, 2014
85,343
32
September 12, 2014
85,343
33
September 15, 2014
85,343
34
September 16, 2014
85,343
35
September 17, 2014
85,343
36
September 18, 2014
85,343
37
September 19, 2014
85,343
38
September 22, 2014
85,343
39
September 23, 2014
85,343
40
September 24, 2014
85,343
41
September 25, 2014
85,343
42
September 26, 2014
85,343
43
September 29, 2014
85,343
44
September 30, 2014
85,343
45
October 1, 2014
85,343
46
October 2, 2014
85,343
47
October 3, 2014
85,343
48
October 6, 2014
85,343
49
October 7, 2014
85,343
50
October 8, 2014
85,343
51
October 9, 2014
85,343
52
October 10, 2014
85,343
53
October 13, 2014
85,343
54
October 14, 2014
85,343
55
October 15, 2014
85,343
56
October 16, 2014
85,343
57
October 17, 2014
85,343
58
October 20, 2014
85,343
59
October 21, 2014
85,343
60
October 22, 2014
85,343
61
October 23, 2014
85,343
62
October 24, 2014
85,343
63
October 27, 2014
85,343
64
October 28, 2014
85,343
65
October 29, 2014
85,343
66
October 30, 2014
85,343
67
October 31, 2014
85,343
68
November 3, 2014
85,343
69
November 4, 2014
85,343
70
November 5, 2014
85,343
71
November 6, 2014
85,343
72
November 7, 2014
85,343
73
November 10, 2014
85,343
74
November 11, 2014
85,343
75
November 12, 2014
85,343
76
November 13, 2014
85,343
77
November 14, 2014
85,343
78
November 17, 2014
85,343
79
November 18, 2014
85,343
80
November 19, 2014
85,343
81
November 20, 2014
85,343
82
November 21, 2014
85,343
83
November 24, 2014
85,343
84
November 25, 2014
85,343
85
November 26, 2014
85,343
86
November 28, 2014
85,343
87
December 1, 2014
85,343
88
December 2, 2014
85,343
89
December 3, 2014
85,343
90
December 4, 2014
85,343
91
December 5, 2014
85,343
92
December 8, 2014
85,343
93
December 9, 2014
85,343
94
December 10, 2014
85,343
95
December 11, 2014
85,343
96
December 12, 2014
85,343
97
December 15, 2014
85,343
98
December 16, 2014
85,343
99
December 17, 2014
85,343
100
December 18, 2014
85,352





 


 